Citation Nr: 1040955	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-26 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased disability evaluation for patella 
tendon strain of the left knee, currently rated as 20 percent 
disabling.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease (DJD) of the left knee.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active military service from June 1993 to 
February 1998.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and June 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In an August 2005 decision, the RO granted a 10 percent rating 
for patella tendon strain of the left knee, effective from April 
20, 2005, the date of the Veteran's claim for an increase.  Later 
that same month, the Veteran submitted a notice of disagreement 
(NOD) with the 10 percent rating assigned.

By a June 2006 rating decision, the RO granted a separate 10 
percent rating for DJD of the left knee (evaluated on the basis 
on painful and limited motion) and granted a 20 percent rating 
for patella tendon strain of the left knee (evaluated on the 
basis of instability and subluxation), each effective from April 
20, 2005.  A June 2006 statement of the case (SOC) was furnished 
to the Veteran addressing both ratings.  The Veteran perfected 
her appeal in August 2006.

The Board has characterized the claim for a higher initial rating 
for DJD of the left knee, in light of the decision in Fenderson 
v. West, 12 Vet. App. 119 (1999) (distinguishing original claims 
from claims for increase for already service-connected 
disability).  Inasmuch as a higher evaluation is available for 
both conditions, and the Veteran is presumed to seek the maximum 
available benefit for a disability, each of the claims for an 
increase remains viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In May 2007, the Veteran testified during a videoconference 
hearing before the Board; a transcript of that hearing is of 
record.  During the hearing, the Veteran submitted additional 
evidence along with a waiver of initial RO review.  The 
undersigned agreed to hold the record open for 30 days for the 
Veteran to submit additional evidence.  Later that month, 
duplicate evidence was submitted by the Veteran.

During the hearing, the Veteran raised a claim for depression 
secondary to service-connected knee disabilities.  In addition, 
the Veteran also raised a claim for a temporary total rating 
pursuant to 38 C.F.R. § 4.30 for left knee arthroscopic surgery 
performed on April 10, 2007, and subsequent convalescence.  

In November 2007, the Board remanded these matters for further 
development.  At that time, the Board referred the issues of 
service connation for depression secondary to service-connected 
knee disabilities and the temporary total rating pursuant to 
38 C.F.R. § 4.30 for left knee arthroscopic surgery performed on 
April 10, 2007, to the RO for appropriate action.  As it does not 
appear that any action has been taken on these issues, these 
matters are once again referred to the RO for appropriate action.  

The United States Court of Appeals for Veterans Claims (Court) 
has recently held that a request for TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  A review of the record shows 
the Veteran has raised a claim for TDIU during the pendency of 
her appeal.  As such, it is considered part of her claims for 
benefits for her service-connected left knee disability.  Id at 
454.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran's patella tendon strain of the left knee has been 
productive of severe, recurrent subluxation and/or lateral 
instability.  

3.  The Veteran's DJD of the left knee has been productive of no 
more than limitation of flexion to 85 degrees with complaints of 
pain.  

4.  The Veteran's DJD of the left knee has been productive of 
limitation of extension to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, and no 
higher, for the service-connected patella tendon strain of the 
left knee have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.10, 4.71a, Diagnostic Code 5257 (2009).  

2.  The criteria for a disability rating in excess of 10 percent 
for the service-connected DJD of the left knee on the basis of 
limitation of flexion have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5260 (2009).

3.  The criteria for a separate 10 percent disability rating for 
the service-connected DJD of the left knee on the basis of 
limitation of extension have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The appeal as to the claim for an initial evaluation in excess of 
10 percent for DJD of the left knee arises from disagreement with 
the initial evaluation following the grant of service connection.  
The courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not required; 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

As to the claim for an increased evaluation for the left knee 
disorder based upon instability and/or subluxation, the Board 
notes that the Veteran's status has been substantiated.  The 
Board observes that in May 2005 and December 2007 letters, the 
RO/AMC provided the Veteran with notice that informed her of the 
evidence needed to substantiate her claim.  The letters also told 
her what evidence she was responsible for obtaining and what 
evidence VA would undertake to obtain.  The letters also told her 
to submit relevant evidence in her possession.  

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this 
case, the Veteran was provided with notice as to the disability 
rating and effective date elements of the claim in the December 
2007  letter.  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary 
to decide this claim has been obtained.  No other relevant 
records have been identified.  The Veteran has also been afforded 
several VA examinations.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, including 
by submission of statements; her testimony; and arguments 
presented by the representative organization.  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such defect is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 



Criteria

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flareups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Diagnostic Code 5003 (5010) provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (DC 5200 etc.).  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation is assigned where X-ray evidence shows 
involvement of two or more major joints or 2 or more minor joint 
groups.  Where there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent evaluation 
is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will not 
be combined with ratings based on limitation of motion.  Id.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg is 
limited to 60 degrees; 10 percent rating where flexion is limited 
to 45 degrees; 20 percent rating where flexion is limited to 30 
degrees; and 30 percent rating where flexion is limited to 15 
degrees.  Diagnostic Code 5261 provides for a zero percent rating 
where extension of the leg is limited to 5 degrees; 10 percent 
rating where extension is limited to 10 degrees; 20 percent 
rating where extension is limited to 15 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 40 percent 
rating where extension is limited to 30 degrees; and a 50 percent 
rating where extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The 
normal range of motion of the knee is from zero to 140 degrees.  
38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent rating when 
there is severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a,

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified that 
for a knee disability rated under DC 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  The 
General Counsel further held that separate ratings could also be 
provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Analysis

The Board has thoroughly reviewed all the evidence of record and 
after careful consideration, finds that the Veteran's patella 
tendon strain of the left knee most nearly approximates the 
criteria for a 30 percent rating under Diagnostic Code 5257.  See 
38 C.F.R. §§ 4.3, 4.7, 4.71a.  The Board additionally finds that 
while no more than a 10 percent rating is warranted for DJD based 
on limitation of flexion, a separate 10 percent rating is 
warranted for DJD based on limitation of extension.  Id.
  
In this regard, in a May 2005 orthopedic treatment record, the 
Veteran was noted to have had a recent dislocation of her left 
patella.  She required a knee immobilizer and crutches for 
several weeks.  The Veteran had attempted a Chopat knee brace 
which had not been of significant benefit in stabilizing the left 
patella.  Physical examination revealed no dislocation, although 
there subluxation of the left patella was easily appreciated.  
The extensor malalignment remained obvious.  It was the 
examiner's impression that the Veteran had left recurrent 
patellar dislocations.  

At the time of a June 2005 VA orthopedic consult, the Veteran was 
noted to have left knee pain.  She was reported to have had a 
history of multiple left knee dislocations since 1994.  The 
Veteran complained that her left knee pain had worsened over the 
past seven months.  The Veteran took Naprosyn for pain with no 
relief.  The pain was said to be worse when going up and down 
stairs and when rising from a seated position.  There was no 
evidence of any giving way of her knee.  

Physical examination revealed tenderness over the femoral condyle 
and around the peripatellar area.  There was positive crepitus 
with no effusion.  The Veteran had full passive range of motion.  
The knee was stable to varus and valgus stress, and there was 
negative anterior and posterior drawer and Lachman's testing.  
There was negative 'J' sign on range of motion and negative 
apprehension sign with lateral excursion of the patella.  The 
Veteran had a positive patellar grind, especially over the 
lateral facet.  It was the examiner's assessment that the Veteran 
had valgus deformity of her knee with lateral malalignment of her 
patella with chronic dislocation of the patella.  

At the time of a July 2005 orthopedic consult, the Veteran 
reported having a dislocation of her left knee every three or 
four months.  Her main complaint was knee pain with bending, 
climbing stairs, and when rising from a seated position.  She 
noted that her knee would give way one or two times per week.  
She had not used a knee sleeve with horseshoe bracing and had not 
had any injections in her knee.  

Physical examination of the left lower extremity revealed no 
effusion or erythema.  Flexion was to 120 degrees and extension 
was to five degrees.  The knee was stable with valgus and varus 
testing and Lachman's and anterior and posterior drawer testing 
were negative.  There was mild tenderness with lateral 
displacement of the patella.  Patellar grind test was positive.  
Sensation was intact to light touch, the toes went up and down, 
and deep tendon reflexes were 2+ at the ankle and the patella.  
It was the examiner's assessment that the Veteran had congenital 
Hunter's cap patella with multiple lateral dislocations with 
likely patellofemoral osteoarthritis.  

In conjunction with her request for an increased evaluation, the 
Veteran was afforded a VA examination in June 2005.  At the time 
of the examination, the Veteran was noted to be using assistive 
devices to walk.  She used one cane and one crutch on an 
intermittent but frequent basis.  The Veteran was able to stand 
for 15-30 minutes but was unable to walk for more than a few 
yards.  There was no deformity present.  There was giving and 
instability on the left side as well as pain, stiffness, and 
weakness.  There were no flare-ups.  There were severe flare-ups 
of joint disease which occurred on a weekly basis.  The examiner 
indicated that the Veteran reported that when these occurred the 
pain was so bad that she was unable to do anything but lie in bed 
or soak her ankle in a hot tub.  The flare-up would last for 
hours at a time. 

The Veteran was noted to have an antalgic gait and she was in 
constant pain which became worse with motion.  Flexion of the 
left knee revealed active and passive motion to 90 degrees, with 
pain beginning at 82 degrees.  Loss of motion after repetitive 
use was to 80 degrees of flexion.  The factor most responsible 
for loss of motion was pain.  Extension was to 0 degrees for both 
active and passive motion.  There was no loss of motion with 
repetitive use.  

X-rays of the knee revealed the patella was subluxed laterally 
approximately 2 centimeters from its usual position.  This was 
noted to be a typical finding in chronic subluxation.  There were 
no fractures and there was good bony mineralization.  The 
examiner noted that due to the frequency of dislocation and 
recent falling, surgical realignment might be in the Veteran's 
best interest.  

At the time of a November 2005 orthopedic surgery consult, the 
Veteran was noted to have last dislocated her knee in February 
2005.  She continued to have left knee pain and wore a brace, 
which did not help very much.  Physical examination revealed that 
the Veteran tracked laterally.  She had patellar crepitus and 
pain with tracking.  X-rays demonstrated a Hunter's cap shaped 
patella with large Q angle.  

During a March 2006 orthopedic visit, the Veteran reported that 
her last dislocation occurred about six or seven months ago.  She 
stated that she continued to have left knee instability and pain.  
The Veteran noted doing muscle exercises for strengthening and 
wearing a brace but indicated that she still had instability.  
She stated that the left patella tracked almost daily.  

Physical examination revealed no swelling, rubor, ecchymosis, or 
erythema.  The Veteran had full flexion and extension.  Stable 
varus and valgus were present.  The Veteran had lateral tracking 
of the patella with grinding.  Distal motor and sensory function 
were intact.  

In her August 2006 substantive appeal, the Veteran indicated that 
she had constant pain from arthritis.  She noted that they wanted 
to break her knee and reset it.  The Veteran stated that it was 
her belief that her disability was severe and not moderate.  

On April 10, 2007, the Veteran underwent left knee surgery for 
her left knee pain with patellar subluxation.  A left knee 
arthroscopy with excision of the medial plica and an abrasion 
chondroplasty of the femoral trochlea and patella were performed.  
A postoperative diagnosis of full thickness chondral lesions of 
the patellofemoral of the left knee as well as left knee medial 
plica was rendered.  

At the time of her May 2007 hearing, the Veteran reported having 
constant pain in her knee.  She was taking various medications 
for the knee pain.  The Veteran stated that her knee buckled 
before the surgery and indicated that after the surgery it would 
buckle even with standing.  She noted that if she stood three or 
four times a day using her walker, it would buckle.  The Veteran 
stated that she used a cane and knee brace before the surgery but 
was now restricted to a walker and a wheelchair.  She noted that 
the pain was not as bad following the April 2007 surgery but 
indicated that her knee now gave out more than prior to the 
surgery.  The Veteran testified that she was no longer able to 
perform her duties as a licensed practical nurse (LPN), as this 
involved a lot of walking.  She noted that she would fall when 
not using a wheelchair or walker and stated that the knee would 
buckle from behind.  

The Veteran's husband testified that she was very active prior to 
the military.  He noted that he had seen the Veteran's knees give 
out and stated that he had taken her to the hospital.  The 
Veteran reported that she was pretty much confined to a walker or 
wheelchair.  She noted that she could not walk without her 
walker.  The Veteran also testified that her legs were different 
sizes.  She noted that she used her right leg/foot more.  The 
Veteran indicated that she was unable to put any pressure on her 
left leg.  She stated that she had not worked since April 2005.  
The Veteran reported that her knee constantly ached.  

A September 2007 MRI of the left knee revealed intact quadriceps 
tendon, patellar alignment, anterior cruciate ligament, posterior 
cruciate ligament, and lateral cruciate ligament complex.  There 
was no meniscal tear and no definite discrete intra-articular 
loose body was seen.  The medial collateral ligament showed mild 
undulation and mildly increased internal signal.  There was 
slight articular cartilage degeneration about the lateral 
compartment.  At the patellofemoral compartment there was severe 
Grade IV chondromalacia involving the lateral patellar facet with 
ulceration, apparently full thickness, and associated subchondral 
edema.  There was also trace joint effusion but no popiteal cyst.  

At the time of a November 2007 visit, the Veteran reported that 
she was still having problems with her left knee.  Physical 
examination of the knee revealed full range of motion.  There was 
no significant evidence of effusion.  The operation scar was 
healed.  Tenderness along the medial and lateral joint lines was 
present.  There was no evidence of ligamentous laxity.  It was 
the examiner's impression that the Veteran had internal 
derangement of the knee.  

At the time of a January 2008 VA orthopedic consult, the Veteran 
was noted to be using a cane for ambulation and she reported 
developing continued weakness.  Physical examination revealed 
weakness of the left quadriceps.  The Veteran had healed anterior 
portal sites of the knee joint.  There was crepitation at the 
patellofemoral joint, though no increased temperature in the left 
knee.  There was no instability of the ligamentous structure.  
Tibial rotation did not elicit clicks.  There were no palpable 
abnormalities, posteriorly.  Distal circulation and sensation 
were intact in the left lower extremity.  A diagnosis of 
patellofemoral syndrome and possible recurrent plica syndrome of 
the left knee was rendered.  Injection of the left knee was 
recommended.  

At the time of a January 2008 VA examination, the Veteran 
reported using two canes to walk at all times.  She stated that 
she was unable to stand for more than a few minutes.  Walking was 
limited to 1/4 mile.  Giving way, pain, stiffness, weakness, and 
effusion were all present.  The Veteran had episodes of 
dislocation or subluxation one to three times per month.  

Physical examination revealed that the Veteran had an antalgic 
gait.  There was evidence of abnormal weight-bearing as evidence 
by decreased quadriceps muscles.  The Veteran had abnormal shoe 
wear pattern on the left.  Range of motion was from +10 to 130 
degrees, both actively and passively, and against strong 
resistance.  The Veteran had crepitus, effusion, tenderness, and 
painful movement.  There was no instability present but there was 
abnormality of the patella in the form of dislocation/subluxation 
and abnormal tracking.  There was no meniscus abnormality.  

The examiner noted that the Veteran had a slow gait and had 
significant muscle atrophy over the left side secondary to 
favoring her left knee.  The Veteran had two well healed scars on 
the left knee.  The scar was not tender or adherent to the 
underlying tissue.  The scars were irregular but the skin was 
smooth.  The color was darker than the skin but limitation of 
motion was not caused by the scars.  

The examiner stated that the Veteran's left knee problems had 
moderate impact on chores, recreation, and traveling, and severe 
impact on exercise.  It prevented participation in sports.  There 
was no effect on feeding, bathing, dressing, toileting, or 
grooming.  

The examiner noted that the Veteran had graduated from LPN school 
in 2003 but had not worked since April 2005 due to falling with 
her left knee.  The examiner indicated that the Veteran's left 
knee would severely impact any type of physical employment.  She 
would not be able to stand for long periods of time, walk for any 
great lengths, or perform the duties required for nursing.  All 
of the Veteran's previous employments had either been in retail 
or as a nurse.  She would be able to perform sedentary employment 
that would require sitting but would need to be rehabbed with 
education to accomplish this.  The examiner noted that because of 
the Veteran's background, a position such as a medical coder 
would offer her a chance to use her educational skills but would 
require new ones.  The Veteran's surgical scars alone would not 
interfere with employment.  

The Veteran was afforded an additional VA examination in 
September 2009.  Physical examination performed at that time 
revealed that the Veteran ambulated with Canadian crutches.  She 
had diminished stance phase on the left side with diminished 
range of motion in her left knee, tending to circumduct the leg 
while ambulating.  While seated, the Veteran tended to keep the 
knee slightly extended.  She had difficulty getting out of the 
chair due to weakness.  While supine, the Veteran had 10 to 15 
degrees flexion contracture.  Active range of motion was limited 
from 10 to 85 degrees.  With passive range of motion, the Veteran 
was able to flex to 90 degrees.  Limitation of the left knee 
range of motion could also be attributed to the adiopose tissue 
about the leg.  The left thigh measured 59.5 cms as opposed to 
60.5 on the right while the left calf measured 54.5 cm as opposed 
to 55.5 on the right.  The examiner indicated that the Veteran's 
patellofemoral pain and functional instability in the knee would 
worsen until the Veteran regained more reasonable range of 
motion, better quadriceps function, and weight loss.  The 
examiner stated that the Veteran's patellofemoral symptoms were 
chronic in nature.

With regard to the Veteran's claim for an increased evaluation 
based upon lateral instability/subluxation, the Board notes that 
the Veteran has reported having continuous give way throughout 
the entire appeal period.  She has also testified as to using 
various assistive devices throughout the appeal period, including 
a knee brace, canes and crutches, and a wheelchair for a period 
of time following her surgery.  The Board further notes that 
there have been objective medical findings of lateral tracking of 
the left knee on numerous occasions.  Furthermore, subluxation 
has been noted to be present at the time of numerous VA 
outpatient visits and VA examinations.  Thus, resolving 
reasonable doubt in favor of the Veteran, the Board finds that 
the Veteran's subluxation/instability is severe in nature, 
warranting a 30 percent disability evaluation.  38 C.F.R. §§ 4.7, 
4.71a.  

As to limitation of flexion, even with consideration of all 
functional factors, it is clear that the range of motion for the 
Veteran's left knee does not approximate 45 degrees of flexion, 
even with repetitive testing and considering complaints of pain, 
as is needed for a compensable rating under Diagnostic Code 5260 
pertaining to limitation of flexion.  38 C.F.R. § 4.71a.   
However, the evidence does shows that at worse flexion was 
limited to 85 degrees on active range of motion with some further 
limitation of flexion on repetitive testing.  Thus, warranting a 
separate rating for limitation of flexion, but no greater than 
the 10 percent currently assigned.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206-7.  

The Board does find that a separate 10 percent rating is 
warranted for limitation of extension.  Notably, the most recent 
evidence shows extension limited to 10 degrees, which warrants a 
10 percent rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  
Limitation of extension has not been shown to be limited to more 
than 10 degrees at anytime, even when considering functional 
factors like pain.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  
Thus, a 10 percent disability evaluation for limitation of motion 
based upon extension, and no more, has been shown throughout the 
entire appeal period.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
exceptional cases an extraschedular rating may be provided.  38 
C.F.R. § 3.321.  The Court has set out a three-part test, based 
on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's left knee disability.  The Veteran has manifested 
severe, recurrent subluxation and lateral instability of the left 
knee, as well as limited flexion and extension.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the Veteran's 
disability throughout the claims period and referral for 
consideration of extraschedular rating is not warranted.

ORDER

A 30 percent disability evaluation for the Veteran's patella 
tendon strain of the left is granted subject to the controlling 
regulations governing monetary awards.  

Entitlement to a disability evaluation in excess of 10 percent 
for the service-connected DJD of the left knee based on 
limitation of flexion is denied.   

Entitlement to a separate 10 percent disability evaluation for 
the service-connected DJD of the left knee based on limitation of 
extension is granted subject to the controlling regulations 
governing monetary awards.  
 

REMAND

As noted in the Introduction, a review of the record has raised a 
claim for TDIU during the pendency of this appeal.  As such it is 
considered part of the claim for a higher rating for the service-
connected left knee disabilities.  Rice, 22 Vet. App. at 454.

The record contains both lay and medical evidence that the 
Veteran's service-connected left knee disabilities may have 
impaired her employment.  While the Court has determined that a 
claim for TDIU is part of the Veteran's claims for increased 
ratings currently on appeal, the RO has not explicitly 
adjudicated the entitlement to TDIU.  The Veteran would be 
prejudiced if the Board were to decide this claim without prior 
adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced thereby).  

Therefore, this aspect of the Veteran's claim for compensation 
benefits should be addressed on remand.  That is, the AOJ should 
address whether TDIU is warranted either on a schedular or 
extraschedular basis.  With regard to whether TDIU is warranted 
on an extraschedular basis, the RO would have to refer the matter 
to the Director of Compensation and Pension.  38 C.F.R. 
§ 4.16(b).

As this matter is being remanded, the AOJ should take efforts to 
ensure that it provides the Veteran with notice that meets all 
due process requirements, including those addressed by recent 
cases from the Court.  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009) are fully complied with and 
satisfied, with respect to whether the 
Veteran is entitled to TDIU. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  After the notice above has been 
provided and after undertaking any other 
development deemed appropriate, to include 
ordering a VA examination, the RO should 
then adjudicate the claim for TDIU.  In 
addition, if the Veteran does not meet the 
schedular criteria for a grant of TDIU, the 
RO must determine whether the case should 
be referred to the Director of the VA 
Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 
4.16(b).  The Veteran should be notified of 
the decision and afforded the opportunity 
to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


